internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-125606-02 cc psi date date legend company state esop shareholders a b c d e dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code according to the information submitted company was organized under the laws of state on a company elected to be treated as an s_corporation effective as of b plr-125606-02 on c company’s employee_stock_ownership_plan the esop transferred shares of company stock to a participant’s individual_retirement_account ira upon termination of the participant’s employment pursuant to terms of the esop company intended immediately to repurchase the company stock on the same date that the stock was transferred to the ira however circumstances related to financing prevented company from repurchasing the stock from the ira until d the failure to effect the intended simultaneous transfer and repurchase of company stock was not discovered until e by company’s new accounting firm company represents that it has been consistently treated as an s_corporation at all times after its s_corporation_election in addition company and its shareholders agree to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an ira under sec_408 is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever or at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 to be treated as an s_corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary plr-125606-02 based solely on the facts submitted and the representations made we conclude that company’s subchapter_s_election was terminated on c when company’s stock was transferred by the esop to an ineligible shareholder we further conclude that the termination of company's s_corporation_election was inadvertent within the meaning of sec_1362 consequently under sec_1362 company will be treated as an s_corporation from c to d and thereafter provided that company's s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 during the period from c to d the esop will be treated as owner of the company stock held by the ira accordingly the esop and company’s other shareholders in determining their income_tax liabilities for the period from c to d and thereafter must include their pro_rata shares of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether company is otherwise qualified to be an s_corporation this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
